Citation Nr: 1236074	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to an initial increased disability rating in excess of 10 percent for service connected low back strain, also claimed as partial scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and was subsequently transferred to the Atlanta, Georgia, RO.

A Travel Board hearing was held at the RO in January 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been associated to the record.

The Veteran's appeal previously included the issues of entitlement to service connection for a bilateral flat feet condition; depression due to surgery; and allergies, also claimed as rhinitis and sinusitis.  In  June 2009, the Veteran submitted a statement (Form 9) indicating that he had read the Statement of the Case and wished to limit his appeal to the issues of entitlement to service connection for migraine headaches and back pain.  Therefore, the issues of entitlement to service connection for a bilateral flat feet condition; depression due to surgery; and allergies, also claimed as rhinitis and sinusitis, are no longer on appeal and will not be discussed in this REMAND. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Service connection for migraine headaches

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran testified before the Board in January 2012 that his migraine headaches began, and were diagnosed, in 2002 during active duty.  He was stationed at the Marine Corps Air Station in Beaufort, South Carolina.  He stated the migraines have continued since then.  He is currently taking Zomig, prescribed by the VA.  The Veteran described sensitivity to light, being unable to get out of bed, sharp pain in the front and back of his head, and is in need of assistance from his mother when he experiences the migraines.   

A review of the Veteran's in-service treatment records show that no complaints of headaches were reported during enlistment in June 2001.  In March 2005, he complained of headaches along with nasal congestion and itchy, watery eyes.  He stated he "gets similar symptoms every year around this time, and has not taken any medication."  Again, in April 2005, the Veteran stated his symptoms of stuffiness and headaches continued when he lays down flat.  He also reported headaches when he sneezed hard.  In the Veteran's Report of Medical History at separation, the Veteran indicated he had frequent or severe headaches. 

Following service discharge, the Veteran sought treatment in November 2005 where he reported his headaches were "off and on" three times a week.  He stated his headaches worsened when crying.  VA treatment records also indicate he complained of headaches in September 2006.  In October 2006, the VA treatment record indicates the Veteran had problems with his headaches in the past and "[m]ay be related to more stress in work/life."

The Veteran was afforded a VA examination in March 2006, where he claimed his mild headaches were related to his allergy and has existed since January 2002.  The Veteran reported reoccurring headaches which were migraines and that the attacks were mild headaches on both sides of his head.  He stated that when the attacks occur, he stays in bed and is unable to do anything.  The headaches average twice per day, each lasting three hours.  The symptoms occur intermittently and as often as every seven hours.  His ability to perform daily functions during flare-ups is reduced.  He treats his symptoms with Motrin.  Based on the Veteran's subjective history, the examiner diagnosed the Veteran with migraine headaches.  

The Board notes that there is no indication the Veteran's claims file was provided to the examiner for review in conjunction with his examination.  In addition, despite a diagnosis of migraine headaches, no etiology was offered. 

The United States Court of Appeals for Veterans Claims has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Based on the Veteran's testimony of headaches during service and his current diagnosis, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Initial increased disability rating in excess of 10 percent for service connected low back strain, also claimed as partial scoliosis

The Veteran seeks entitlement to a compensable rating for his service connected low back strain, also claimed as partial scoliosis.  The Veteran contended in his substantive appeal that the current disability rating does not accurately reflect the current severity of his low back disorder.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Board notes that the most recent VA examination for his low back took place in February 2009; it has been over three years since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his low back strain.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The case is accordingly remanded to the RO so that the Veteran may be afforded VA examination reflecting the current severity of his disability.

Finally, while on remand, all outstanding treatment records from the VA medical center the dated from December 2006 to the present, and any additional outstanding private treatment records, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate private and VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, namely VA treatment records dated after December 2006 and any private treatment facilities the Veteran identifies as currently receiving treatment regarding the issues on appeal.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination with an appropriate examiner for the purpose of ascertaining the nature and etiology of any current diagnosis of migraine headaches. 

The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current migraine headaches are etiologically related to the Veteran's active service.

The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examination should include a review of the Veteran's pertinent medical history and current complaints, as well as a comprehensive clinical evaluation.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an in person and appropriate examination to ascertain the severity and manifestations of his service connected low back strain.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner shall review all pertinent records associated with the claims file, and following this review and examination, the examiner shall report all complaints and clinical findings pertaining to the Veteran's low back strain in detail.  The examiner is asked to address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(b) Determine whether the low back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected low back strain and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.   Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any associated neurological disorders associated with the service connected low back strain.   The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


